Name: Commission Regulation (EEC) No 3236/84 of 20 November 1984 amending Regulation (EEC) No 2267/84 providing for the grant of private storage aid fixed at a standard rate in advance in respect of carcases, half-carcases, hindquarters and forequarters of beef
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 302/ 10 Official Journal of the European Communities 21 . 11 . 84 COMMISSION REGULATION (EEC) No 3236/84 of 20 November 1984 amending Regulation (EEC) No 2267/84 providing for the grant s of private storage aid fixed at a standard rate in advance in respect of carcases, half ­ carcases , hindquarters and forequarters of beef Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Articles 6 (5) (b) and 8 (2) thereof, Whereas Article 1 ( 1 ) of Commission Regulation (EEC) No 2267/84 (2), as amended by Regulation (EEC) No 2691 /84 (3), lays down that applications for aid for private storage of beef may be submitted between 20 August and 23 November 1984 ; whereas with a view to the present and foreseeable situation on the beef market it is appropriate to extend that period until 21 December 1984 ; HAS ADOPTED THIS REGULATION : Article 1 The date '23 November 1984' referred to in the first subparagraph of Article 1 ( 1 ) of Regulation (EEC) No 2267/84 is replaced by '21 December 1984'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 November 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 24 . (2) OJ No L 208, 3 . 8 . 1984, p . 31 . (s ) OJ No L 255, 25 . 9 . 1984, p . 13 .